Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

BETWEEN

DARWIN RESOURCES, INC.

AND

APTEK COMMUNICATIONS PRODUCTS, INC.




December __, 2010

 

 

 

 

 

 






 
1

--------------------------------------------------------------------------------

Table of Contents



ARTICLE 1.     DEFINITIONS

 3

   

ARTICLE 2.     RESALE REGISTRATION

 5

   

ARTICLE 3.     REGISTRATION PROCEDURES

 6

   

ARTICLE 4.     REGISTRATION EXPENSES

 10

   

ARTICLE 5.     INDEMNIFICATION

 10

   

ARTICLE 6.     RULE 144

 13

   

ARTICLE 7.     [RESERVED]

 13

   

ARTICLE 8.     MISCELLANEOUS

 13



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






 
2


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of December __,
2010 by and between Darwin Resources, Inc., a Delaware corporation (the
“Company”), and Aptek Communications Products, Inc., a Florida corporation (the
“Purchaser”).

RECITAL


This Agreement is being entered into pursuant to the Securities Purchase
Agreement dated as of the date hereof between the Company and the Purchaser (the
“Purchase Agreement”).

NOW THEREFORE, in consideration of covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree each with the other as follows:

ARTICLE 1.      DEFINITIONS

1.1       Capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the following meanings:

“Advice” shall have meaning set forth in Section 3(m).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Board” shall have meaning set forth in Section 3(n).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of Florida
generally are authorized or required by law or other government actions to
close.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.000001 per share.

“Demand Notice” shall have the meaning set forth in Section 2A.

3


“Effectiveness Date” means, with respect to any Registration Statement the
earlier of (A) the one hundred twentieth (120th) day following the Closing Date
or the Additional Filing Date, as applicable, or (B) in the event the
Registration Statement receives a “full review” by the Commission, the one
hundred fiftieth (150th) day following the Closing Date or any Additional Filing
Dates, as applicable, or (C) the date which is within three (3) Business Days
after the date on which the Commission informs the Company that the (i) the
Commission will not review a Registration Statement or (ii) the Company may
request the acceleration of the effectiveness of a Registration Statement and
the Company makes such request; provided, that, if the Effectiveness Date falls
on a Saturday, Sunday or any other day which shall be a legal holiday or a day
on which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.

“Effectiveness Period” shall have the meaning set forth in Section 2.

“Event” shall have the meaning set forth in Section 8(e).

“Event Date” shall have the meaning set forth in Section 8(e).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the date on which the Initial Registration Statement is
filed.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” shall have the meaning set forth in Section
2(b).

“Initiating Holders” shall have the meaning set forth in Section 2A.

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

4


“Registrable Securities” means the shares of Common Stock issued pursuant to the
Purchase Agreement.

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

ARTICLE 2.      RESALE REGISTRATION

(a)     On or prior to the Filing Date, the Company shall prepare and file with
the Commission a “resale” Registration Statement providing for the resale of the
Registrable Securities (collectively, the “Initial Registrable Securities”), for
an offering to be made on a continuous basis pursuant to Rule 415. Such
Registration Statement shall be on Form S-1. Such Registration Statement shall
cover to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rules 415 and 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Conversion Shares. The Company shall
use its best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the applicable Effectiveness Date, and to
keep such Registration Statement continuously effective under the Securities Act
until such date as is the earlier of (x) the date when all Initial Registrable
Securities covered by such Registration Statement have been sold or (y) the date
on which the Initial Registrable Securities may be sold without any restriction
pursuant to Rule 144 as determined by the counsel to the Company pursuant to a
written opinion letter, addressed to the Company’s transfer agent to such effect
(the “Effectiveness Period”). The Company shall request that the effective time
of any such Registration Statement is 5:00 p.m. Eastern Time on the effective
date.

5


(b)     In the event that the Company is unable to register for resale under
Rule 415 of Regulation C under the Securities Act all of the Initial Registrable
Securities on the Registration Statement that it has agreed to file pursuant to
the first sentence of Section 2(a) due to limits imposed by the Commission’s
interpretation of Rule 415 of Regulation C under the Securities Act, then the
Company shall be obligated to include in such Initial Registration Statement
(which may be a subsequent Registration Statement if the Company needs to
withdraw the Initial Registration Statement and refile a new Registration
Statement in order to rely on Rule 415) only such limited portion of the
Registrable Securities as the Commission shall permit.

ARTICLE 3.      REGISTRATION PROCEDURES

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)     Prepare and file with the Commission, on or prior to the Filing Date, a
Registration Statement on Form S-1 or another appropriate form in accordance
herewith and the Securities Act and the rules promulgated thereunder in
accordance with applicable law, and cause such Registration Statement to become
effective and remain effective as provided herein; provided, however, that not
less than five (5) Business Days prior to the filing of such Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to the Holders copies of all such documents proposed
to be filed, which documents will be subject to the review of such Holders, and
(ii) cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of Holder, to conduct a reasonable review of such documents.
The Company shall not file any Registration Statement or any such Prospectus or
any amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in writing within three (3)
Business Days of their receipt thereof.

(b)     (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for the applicable Effectiveness Period and prepare and
file with the Commission such additional Registration Statements as necessary in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause any related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) respond as promptly as possible, but in no event
later than ten (10) Business Days, to any comments received from the Commission
with respect to any such Registration Statement or any amendment thereto; and
(iv) file the final prospectus pursuant to Rule 424 of the Securities Act no
later than 9:00 a.m. Eastern Time within three (3) Business Days following the
date any such Registration Statement is declared effective by the Commission;
and (v) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by any such Registration Statement during the Effectiveness
Period in accordance with the intended methods of disposition by the Holders
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.

6


(c)     Notify the Holders of Registrable Securities as promptly as possible
(and, in the case of (i)(A) below, not less than three (3) Business Days prior
to such filing, and in the case of (iii) below, on the same day of receipt by
the Company of such notice from the Commission) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Business Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to any Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to any Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to any Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of any Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) if at any time any of the representations and
warranties of the Company contained in any agreement contemplated hereby ceases
to be true and correct in all material respects; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (vi) of the occurrence of any event that makes any statement made
in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of any Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(d)     Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of, as promptly as possible, (i) any order suspending the
effectiveness of any such Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction.

(e)     If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or amend any
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

(f)     If requested by any Holder, furnish to such Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission, provided, that any such item which is available on the EDGAR system
(or successor thereto) need not be furnished in physical form.(g)     Promptly
deliver to each Holder, without charge, as many copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request; and subject to the
provisions of Sections 3(m) and 3(n), the Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, provided,
that any such item which is available on the EDGAR system (or successor thereto)
need not be furnished in physical form.

7


(h)     Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or subject
the Company to any material tax in any such jurisdiction where it is not then so
subject.

(i)     Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to a Registration Statement, which certificates, to the extent permitted by the
Purchase Agreement and applicable federal and state securities laws, shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any Holder may request in
connection with any sale of Registrable Securities.

(j)     Upon the occurrence of any event contemplated by Section 3(c)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither such Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k)     Use its best efforts to cause all Registrable Securities relating to any
Registration Statement to continue to be listed or quoted on the OTC Bulletin
Board or to be listed or quoted on any National Stock Exchange, if any, on which
similar securities issued by the Company are then listed or traded as and when
required pursuant to the Purchase Agreement.

(l)     Comply in all material respects with all applicable rules and
regulations of the Commission and make generally available to its security
holders all documents filed or required to be filed with the Commission,
including, but not limited, to, earning statements satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any 12-month period (or 90 days after the end of any 12-month period
if such period is a fiscal year) commencing on the first day of the first fiscal
quarter of the Company after the effective date of each of the Registration
Statements, which statement shall conform to the requirements of Rule 158.

8


(m)     Within three (3) Business Days after a Registration Statement which
covers the Registrable Securities is ordered effective by the Commission, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Holders whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the Commission.

(n)     The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in any Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.

> If any Registration Statement refers to any Holder by name or otherwise as the
> holder of any securities of the Company, then such Holder shall have the right
> to require (if such reference to such Holder by name or otherwise is not
> required by the Securities Act or any similar federal statute then in force)
> the deletion of the reference to such Holder in any amendment or supplement to
> such Registration Statement filed or prepared subsequent to the time that such
> reference ceases to be required.
> 
> Each Holder covenants and agrees that it will not sell any Registrable
> Securities under any Registration Statement until the Company has
> electronically filed the Prospectus as then amended or supplemented as
> contemplated in Section 3(g) and notice from the Company that such
> Registration Statement and any post-effective amendments thereto have become
> effective as contemplated by Section 3(c).

> Each Holder agrees by its acquisition of such Registrable Securities that,
> upon receipt of a notice from the Company of the occurrence of any event of
> the kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v), 3(c)(vi)
> or 3(n), such Holder will forthwith discontinue disposition of such
> Registrable Securities under a Registration Statement until such Holder’s
> receipt of the copies of the supplemented Prospectus and/or amended
> Registration Statement contemplated by Section 3(j), or until it is advised in
> writing (the “Advice”) by the Company that the use of the applicable
> Prospectus may be resumed, and, in either case, has received copies of any
> additional or supplemental filings that are incorporated or deemed to be
> incorporated by reference in such Prospectus or Registration Statement.

(o)     If (i) there is material non-public information regarding the Company
which the Company’s Board of Directors (the “Board”) determines not to be in the
Company’s best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company’s best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-Q and 10-K, then the Company may (x) postpone
or suspend filing of a registration statement for a period not to exceed thirty
(30) consecutive days or (y) postpone or suspend effectiveness of a registration
statement for a period not to exceed twenty (20) consecutive days; provided,
that the Company may not postpone or suspend effectiveness of a registration
statement under this Section 3(n) for more than forty-five (45) days in the
aggregate during any three hundred sixty (360) day period; provided, however,
that no such postponement or suspension shall be permitted for consecutive
twenty (20) day periods arising out of the same set of facts, circumstances or
transactions.

9


ARTICLE 4.      REGISTRATION EXPENSES

4.1       All fees and expenses incident to the performance of or compliance
with this Agreement by the Company, except as and to the extent specified in
this Section 4, shall be borne by the Company whether or not a Registration
Statement is filed or becomes effective and whether or not any Registrable
Securities are sold pursuant to such Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with each
securities exchange or market on which Registrable Securities are required
hereunder to be listed, if any, (B) with respect to filing fees required to be
paid to the Financial Industry Regulatory Authority and the NASD Regulation,
Inc. (including, without limitation, pursuant to NASD Rule 2710) and (C) in
compliance with state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel for the Holders in connection with
Blue Sky qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in a Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) Securities Act liability insurance, if the
Company so desires such insurance, and (v) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s independent public accountants (including the expenses of any comfort
letters or costs associated with the delivery by independent public accountants
of a comfort letter or comfort letters). In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange if required hereunder. The Company shall
not be responsible for any discounts, commissions, transfer taxes or other
similar fees incurred by the Holders in connection with the sale of the
Registrable Securities.

ARTICLE 5.      indemnification

(a)     Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and attorneys’ fees) and
expenses (collectively, “Losses”) (as determined by a court of competent
jurisdiction in a final judgment not subject to appeal or review), as incurred,
arising out of or relating to any violation of securities laws or untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding such Holder or such other Indemnified Party
furnished in writing to the Company by such Holder expressly for use therein.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

10


(b)     Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review), as incurred, arising solely out of or based solely upon
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
or other Indemnifying Party to the Company specifically for inclusion in any
Registration Statement or such Prospectus. Notwithstanding anything to the
contrary contained herein, each Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.

(c)     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be entitled to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

11


> > An Indemnified Party shall have the right to employ separate counsel in any
> > such Proceeding and to participate in the defense thereof, but the fees and
> > expenses of such counsel shall be at the expense of such Indemnified Party
> > or Parties unless: (1) the Indemnifying Party has agreed in writing to pay
> > such fees and expenses; or (2) the Indemnifying Party shall have failed
> > promptly to assume the defense of such Proceeding and to employ counsel
> > reasonably satisfactory to such Indemnified Party in any such Proceeding; or
> > (3) the named parties to any such Proceeding (including any impleaded
> > parties) include both such Indemnified Party and the Indemnifying Party, and
> > such parties shall have been advised by counsel that a conflict of interest
> > is likely to exist if the same counsel were to represent such Indemnified
> > Party and the Indemnifying Party (in which case, if such Indemnified Party
> > notifies the Indemnifying Party in writing that it elects to employ separate
> > counsel at the expense of the Indemnifying Party, the Indemnifying Party
> > shall not have the right to assume the defense thereof and such counsel
> > shall be at the expense of the Indemnifying Party). The Indemnifying Party
> > shall not be liable for any settlement of any such Proceeding effected
> > without its written consent, which consent shall not be unreasonably
> > withheld or delayed. No Indemnifying Party shall, without the prior written
> > consent of the Indemnified Party, effect any settlement of any pending or
> > threatened Proceeding in respect of which any Indemnified Party is a party
> > and indemnity has been sought hereunder, unless such settlement includes an
> > unconditional release of such Indemnified Party from all liability on claims
> > that are the subject matter of such Proceeding.
> 
> All fees and expenses of the Indemnified Party (including reasonable fees and
> expenses to the extent incurred in connection with investigating or preparing
> to defend such Proceeding in a manner not inconsistent with this Section)
> shall be paid to the Indemnified Party, as incurred, within ten (10) Business
> Days of written notice thereof to the Indemnifying Party (regardless of
> whether it is ultimately determined that an Indemnified Party is not entitled
> to indemnification hereunder; provided, that the Indemnified Party shall
> reimburse all such fees and expenses to the extent it is finally judicially
> determined that such Indemnified Party is not entitled to indemnification
> hereunder).

(d)     Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is due but unavailable to an Indemnified Party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative benefits received by
the Indemnifying Party on the one hand and the Indemnified Party on the other
from the offering of the Shares. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault, as applicable, of the Indemnifying Party and Indemnified Party
in connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. In no event shall any selling Holder be
required to contribute an amount under this Section 5(d) in excess of the net
proceeds received by such Holder upon the sale of such Holder’s Registrable
Securities pursuant to a Registration Statement giving rise to such contribution
obligation.



12


> The parties hereto agree that it would not be just and equitable if
> contribution pursuant to this Section 5(d) were determined by pro rata
> allocation or by any other method of allocation that does not take into
> account the equitable considerations referred to in the immediately preceding
> paragraph. No Person guilty of fraudulent misrepresentation (within the
> meaning of Section 11(f) of the Securities Act) shall be entitled to
> contribution from any Person who was not guilty of such fraudulent
> misrepresentation.
> 
> The indemnity and contribution agreements contained in this Section are in
> addition to any liability that the Indemnifying Parties may have to the
> Indemnified Parties pursuant to the law.

ARTICLE 6.      RULE 144

As long as any Holder owns Registrable Securities, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. As long
as any Holder owns Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144 promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions reasonably requested relating to such sale pursuant to Rule
144 within five (5) Business Days from the date of such request. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

ARTICLE 7.      [RESERVED]

ARTICLE 8.      MISCELLANEOUS

(a)     Remedies. In the event of a breach by the Company or by a Holder, of any
of their obligations under this Agreement, such Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

13


(b)     No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has, as of the date hereof entered into and currently in effect,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. Without limiting the generality
of the foregoing, without the written consent of the Holders of a majority of
the then outstanding Registrable Securities, the Company shall not grant to any
Person the right to request the Company to register any securities of the
Company under the Securities Act unless the rights so granted are subject in all
respects to the prior rights in full of the Holders set forth herein, and are
not otherwise in conflict with the provisions of this Agreement.

(c)     No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto or
holders of issued and outstanding securities of the Company immediately prior to
the Reverse Merger Transaction) may include securities of the Company in the
Initial Registration Statement, and the Company shall not after the date hereof
enter into any agreement providing such right to any of its securityholders,
unless the right so granted is subject in all respects to the prior rights in
full of the Holders set forth herein, and is not otherwise in conflict with the
provisions of this Agreement.

(d)     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the Registrable Securities outstanding.

(e)     Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated below (if delivered on
a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

If to the Company:

Darwin Resources, Inc. 

                              

Copy to:

Legal & Compliance, LLC
330 Clematis Street, Suite 214,
West Palm Beach, FL 33401
Facsimile: (561) 514-0832 
Attn: Laura E. Anthony, Esq.

14


If to Purchaser:      

Aptek Communications Products, Inc.

                         

 Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

(f)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns and
shall inure to the benefit of each Holder and its successors and assigns. The
Company may not assign this Agreement or any of its rights or obligations
hereunder without the prior written consent of each Holder. Each Purchaser may
assign its rights hereunder in the manner and to the Persons as permitted under
the Purchase Agreement.

(g)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

(h)     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted. The exclusive jurisdiction for the
resolution of any conflicts regarding this Agreement shall be in the courts of
Marion County, Florida. This exclusive jurisdiction is a material provision to
this Agreement.

(i)     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j)     Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

15


(k)     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

Darwin Resources, Inc.:

By:                              
Name:                         
Title:                         

 

Aptek Communications Products, Inc.

By:                              
Name:                         
Title:                         



16